Matter of Town of Concord v Edbauer (2018 NY Slip Op 04942)





Matter of Town of Concord v Edbauer


2018 NY Slip Op 04942


Decided on June 29, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 29, 2018

PRESENT: WHALEN, P.J., PERADOTTO, LINDLEY, DEJOSEPH, AND WINSLOW, JJ. (Filed June 29, 2018.) 


MOTION NO. (364/18) CA 17-01744.

[*1]IN THE MATTER OF TOWN OF CONCORD, PETITIONER-RESPONDENT, 
vKRISTINE EDBAUER, RESPONDENT-APPELLANT.

MEMORANDUM AND ORDER
Motion for reargument or leave to appeal to the Court of Appeals denied.